Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 03/27/2020 has been entered into this application. Claims 1-15 are cancelled. Claims 16-30 have been added.

Information Disclosure Statement
The information disclosure statement filed on 03/27/2020, 08/27/2021 and 04/14/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/27/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASAHI-DOW LTD (GB20166A, Applicant cited reference).

Regarding claims 16, 29 and 30, ASAHI-DOW discloses a method for determining properties of a coating on a transparent film (claim 16), and device (fig. 1) (claim 30) for a method for manufacturing a capacitor film, the method comprising: 
moving the transparent film (12) as depicted by the arrow as can be seen in drawing (fig. 1) with the coating layers of multilayer plastic film (12) on a path which passes between a light source (13) and a sensor (25); illuminating, by the light source (13), the coating on the transparent film (12); detecting, by the sensor (25), an intensity of transmitted light from the light source (13); and calculating, by a processor an electrical processing unit/processing unit, the properties of the coating on the transparent film based on the detected intensity of transmitted light (pages 5, line 23-54)(page 7, lines 18-24)(page 11, lines 25-27).
For the purpose of clarity, the method claim 29 is taught/suggested by the functions shown/stated/set forth with regards to the method for determining properties of a coating on a transparent film (claim 16), and structure of claim 16 and 29 anticipates the device of claim 30 as rejected above as being anticipated by ASAHI-DOW.

As to claims 17-28, ASAHI-DOW also discloses a method and structure that is implemented using limitations such as, wherein the coating is a metallization is included in a metal film serving as a light reflecting layer for example an aluminum (page 2, lines 45-50) (page 8, line 20) (claim 17);
 wherein illuminating the coating comprises emitting, by the light source (13), light of multiple wavelengths of an electromagnetic spectra (page 3, lines 5-12)(claim 18); wherein illuminating the coating comprises emitting, by the light source (13), implicitly light in a range of the optical spectra (page 7, lines 58-61)(page 9, lines 11-14)(claim 19); further comprising performing a sweep in a frequency of emitted light in order to determine a wavelength that is optimal with respect to a material of the coating on the transparent film (claim 20) (page 2, line 60-page 3, line 12); wherein the wavelength is optimal when an attenuation coefficient of the material in the coating is maximal or when, in case of the coating comprising at least two different materials, a difference in attenuation coefficients of the two materials is maximal for the wavelength (figs. 3 and 7-10) (page 2, line 60-page 3, line 12) (claim 21); wherein the coating on the transparent film comprises more than one layer is multilayer/films (plural)(claim 22); wherein calculating the properties of the coating comprises calculating a thickness of each layer (page 2, line 60-page 3, line 2)(claim 23); wherein the coating on the transparent film comprises more than one material is multilayer film (page 2, line 60-page 3, line 12)(claim 24); wherein calculating the properties of the coating comprises calculating a content of each material in the coating on the transparent film (page 1, lines 6-35)(claim 25); wherein the coating on the transparent film comprises at least one element out of Al, Zn, Cu, Ag, or Mg for example an aluminum (page 2, lines 45-50) (page 8, line 20) (claim 26);  wherein calculating the properties of the coating comprises calculating the properties based on Beer's law an equation of light absorbance (page 2, line 60-page 3, line 12) (claim 27); and whereby moving the transparent film (12) comprises implicitly unwinding the coating on the transparent film from a first roll and simultaneous up winding the coating on the transparent film (12) on a second roll in a production line/manufacturing process (claim 28).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/device method for determining properties of a coating on a transparent film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886